      Case 3:18-cv-00296-LRH-CLB Document 113 Filed 11/20/19 Page 1 of 5



 1 JACKSON LEWIS P.C.
   Joshua A. Sliker (Nevada Bar No. 12493)
 2 Joshua.Sliker@jacksonlewis.com
   300 S. Fourth Street, Suite 900
 3
   Las Vegas, NV 89101
 4 Telephone:     (702) 921-2460
   Facsimile:     (702) 921-2461
 5
   CHARIS LEX P.C.
 6 Sean P. Gates (admitted pro hac vice)
   sgates@charislex.com
 7
   Douglas J. Beteta (admitted pro hac vice)
 8 dbeteta@charislex.com
   301 N. Lake Ave., Suite 1100, Pasadena, CA 91101
 9 Telephone:     (626) 508-1717
   Facsimile:     (626) 508-1730
10
11 Attorneys for Plaintiff/Counter-Defendant Tesla, Inc.
12
                                UNITED STATES DISTRICT COURT
13
                                       DISTRICT OF NEVADA
14
     TESLA, INC., a Delaware corporation,           Case No. 3:18-cv-00296-LRH-CLB
15
                  Plaintiff,
16
           vs.                                        DECLARATION OF DOUGLAS J.
17                                                    BETETA IN SUPPORT OF
                                                      TESLA’S OPPOSITION TO
     MARTIN TRIPP, an individual,                     TRIPP’S MOTION TO COMPEL
18             Defendant.                             DEPOSITION OF NON-PARTY
19                                                    ELON MUSK

20 AND RELATED COUNTERCLAIMS
21
22
23
24
25
26
27
28


                                 DECLARATION OF DOUGLAS J. BETETA
      Case 3:18-cv-00296-LRH-CLB Document 113 Filed 11/20/19 Page 2 of 5



 1 I, Douglas J. Beteta, declare as follows:
 2          1.     I am Counsel at Charis Lex P.C., counsel of record for Plaintiff and Counter-

 3 Defendant Tesla, Inc. I have personal knowledge of the facts set forth herein. If called as a witness,

 4 I could and would competently testify to the matters stated herein. I make this declaration in
 5 support of Tesla’s Opposition to Plaintiff Martin Tripp’s Motion to Compel Deposition of Elon
 6 Musk.
 7          2.     Fact discovery in this matter closed on September 9, 2019. From August 30, 2019

 8 until September 23, 2019, Tripp produced over 1,000 pages of documents, the majority of which
 9 are not relevant to any material issue in this case. Instead, the materials appear aimed at Elon Musk.
10 These materials, and others produced earlier by Tripp, include:
11                 a.      News articles and other documents concerning litigation involving Tesla,

12          including lawsuits concerning Tesla’s Autopilot feature, accidents involving Tesla vehicles,

13          and Tesla solar panels.

14                 b.      Extensive press about Tesla and Musk, for example: detailed articles about

15          Musk and his managerial style and articles about Tesla’s business operations.

16                 c.      An over 400-page spreadsheet that appears to contain every tweet sent by

17          Musk between September 2018 and September 2019.

18                 d.      180 pages of screenshots of irrelevant tweets concerning Musk and Tesla

19          including Musk’s responses to reporting about Tesla and responses to Musk’s tweets, Musk

20          tweets concerning shortsellers, and Musk tweets regarding Tesla’s solar modules.

21                 e.      Documents from four entirely unrelated lawsuits, such as a ten-year old

22          complaint filed by a former Tesla executive, a discovery order from a case involving a

23          person who trespassed on Tesla property and injured a Tesla security guard, and pleadings

24          from an SEC complaint.

25          3.     In response to Tripp’s document requests, Tesla has produced all non-privileged

26 documents in its custody, possession, or control that discuss the threat to the Gigafactory received
27 by Tesla on or about June 20, 2018.
28          4.     During discovery, Tripp deposed individuals who were involved in receiving the

                                                    -2-
                                      DECLARATION OF DOUGLAS J. BETETA
      Case 3:18-cv-00296-LRH-CLB Document 113 Filed 11/20/19 Page 3 of 5



 1 June 20 threat to the Gigafactory or in Tesla’s response thereto, including Shamara Bell, Nicholas
 2 Gicinto, Jacob Nocon, and Sean Gouthro. Tripp did not depose and did not attempt to depose Jeff
 3 Jones, Kristin Krerowicz, or other individuals who were involved with receiving or responding to

 4 the threat.
 5         5.      Attached hereto as Exhibit 1 is a true and correct copy of excerpts from the

 6 deposition of Nicholas Gicinto.
 7         6.      Attached hereto as Exhibit 2 is a true and correct copy of excerpts from the

 8 deposition of Jacob Nocon.
 9         7.      Attached hereto as Exhibit 3 is a true and correct copy of excerpts from the

10 transcript of an interview of Martin Tripp taken on June 14, 2018.
11         8.      Attached hereto as Exhibit 4 is a true and correct copy of a screen shot of a text

12 message produced by Tesla with bates number TES-TRIPP_0021837.
13         9.      Attached hereto as Exhibit 5 is a true and correct copy of excerpts from an interview

14 of James Uelmen taken on June 25, 2018.
15         10.     Attached hereto as Exhibit 6 is a true and correct copy of an internal Tesla email

16 produced by Tesla with bates number TES-TRIPP_0003390.
17         11.     Attached hereto as Exhibit 7 is a true and correct copy of excerpts from the

18 deposition of Shamara Bell.
19         12.     Attached hereto as Exhibit 8 is a true and correct copy of a meet and confer letter

20 sent by Tripp’s counsel on or about September 23, 2019.
21         13.     Attached hereto as Exhibit 9 is a true and correct copy of an internal Tesla email

22 produced by Tesla with bates number TES-TRIPP_0003386.
23         14.     Attached hereto as Exhibit 10 is a true and correct copy of excerpts from the

24 deposition of Martin Tripp.
25         15.     Attached hereto as Exhibit 11 is a true and correct copy of excerpts from the

26 deposition of David Arnold.
27         16.     Attached hereto as Exhibit 12 is a true and correct copy of an internal Tesla email

28 produced by Tesla with bates number TES-TRIPP_0010445.

                                                    -3-
                                   DECLARATION OF DOUGLAS J. BETETA
     Case 3:18-cv-00296-LRH-CLB Document 113 Filed 11/20/19 Page 4 of 5



 1         17.    Attached hereto as Exhibit 13 is a true and correct copy of an email produced by

 2 Tesla with bates number TES-TRIPP_0010122.
 3         18.    Attached hereto as Exhibit 14 is a true and correct copy of excerpts from the

 4 deposition of Sarah O’Brien.
 5
 6         I declare under penalty of perjury under the laws of the United States of America that the

 7 foregoing is true and correct. Executed on November 20, 2019, at Pasadena, California.
 8
 9
                                                              /s/ Douglas J. Beteta
10                                                               Douglas J. Beteta

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -4-
                                  DECLARATION OF DOUGLAS J. BETETA
     Case 3:18-cv-00296-LRH-CLB Document 113 Filed 11/20/19 Page 5 of 5



 1                                   INDEX OF EXHIBITS

 2    Exhibit 1   Excerpts from Aug. 27, 2019 Deposition of Nicholas Gicinto
 3    Exhibit 2   Excerpts from May 17, 2019 Deposition of Jacob Nocon
 4    Exhibit 3   Excerpts from Transcript of June 14, 2018 Interview of Martin Tripp
 5    Exhibit 4   Screenshot of Text Message (TES-TRIPP_0021837)
 6    Exhibit 5   Excerpts from Transcript of June 25, 2018 Interview of James Uelmen
 7    Exhibit 6   June 21, 2018 Email (TES-TRIPP_0003390)
 8    Exhibit 7   Excerpts from Sept. 6, 2019 Deposition of Shamara Bell
 9    Exhibit 8   September 23, 2019 Meet and Confer Correspondence
10    Exhibit 9   June 20, 2018 Email (TES-TRIPP_0003386)
11   Exhibit 10   Excerpts from September 4, 2019 Deposition of Martin Tripp
12   Exhibit 11   Excerpts from June 6, 2019 Deposition of David Arnold
13   Exhibit 12   June 20, 2018 Email (TES-TRIPP_0010445)
14
     Exhibit 13   June 20, 2018 Email (TES-TRIPP_0010122)
15
     Exhibit 14   Excerpts from June 5, 2019 Sarah O’Brien Deposition Excerpts
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        INDEX OF EXHIBITS
